DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9, in the reply filed on 10/10/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examining the claims simultaneously, since a connector is recited in all three independent claims.  This is not found persuasive because the reasons given in the restriction requirement of 8/8/22.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sandey et al. (11213846).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, the Sandey et al. reference discloses a product system (120) for an agricultural sprayer, the system comprising:
a product tank (26) configured to store a volume of an agricultural product;
an application line (224) fluidly coupled with the product tank and configured to deliver the agricultural product from the product tank to a nozzle assembly (68);
a fill station (130) configured to accept the agricultural product from an off-board source (138);
a flow assembly (122) fluidly coupled with the fill station and configured to direct the agricultural product into the product tank;
a reclaim system (164) configured to provide the agricultural product within the flow assembly to the product tank; and
a computing system (102) communicatively coupled to the reclaim system, the computing system being configured to:
receive, through a user interface (22), inputs indicative of activation of a fill mode;
detect, through the computing system, termination of the fill mode; and
activate, through the computing system, a reclaim mode to move the agricultural product from the flow assembly to the product tank through activation of the reclaim system.

Regarding claim 2, wherein the reclaim system is configured to provide compressed air (166) to a conduit (148) of the flow assembly to move the agricultural product within the flow assembly to the product tank.

Regarding claim 3, wherein the compressed air (166) provided to the conduit is exhausted through an overflow duct  (160) fluidly coupled with the product tank.

Regarding claim 4, wherein the computing system is configured to initiate the reclaim system upon deactivation of a parking brake.  See column 15, lines 17 – 22.

Regarding claim 5, wherein the computing system is configured to initiate the reclaim system upon receiving an input through the user interface. See column 19, lines 63 – 65.

Regarding claim 6, further comprising: a flow path sensor  (172) configured to monitor the volume of the agricultural product moved from the fill station through the flow assembly.

Regarding claim 7, further comprising: a fill valve (200) movable between a closed position and an open position (see Figures 12 and 13), wherein the fill valve is placed in the open position in the fill mode and in the closed position during the reclaim mode.  See column 14, line 65 – column 15, line 7.

Regarding claim 8, further comprising: a reclaim valve (234) positioned downstream of the fill valve (200) and upstream of the product tank, the reclaim valve movable between a closed position and an open position (see Figures 12 and 13), wherein the reclaim valve is in the closed position during the fill mode and in the open position during the reclaim mode. See column 14, line 65 – column 15, line 7.

Regarding claim 9, wherein the agricultural product is moved along a first path in the fill mode and through a second path in the reclaim mode.  See column 18, lines 58 – 63.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various agriculture spraying systems similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753